   21-30107-hcm Doc#52 Filed 05/10/21 Entered 05/10/21 18:01:10 Ltr/Declaration E-Filing
                                     Due Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                  El Paso Division

                                                                      Bankruptcy Case
                                                                                      21−30107−hcm
                                                                                 No.:
                                                                         Chapter No.: 11
                                                                               Judge: H. Christopher Mott
IN RE: PDG Prestige, Inc. , Debtor(s)



             NOTICE OF PAST DUE DEADLINE FOR FILING OF DOCUMENT
The original signed Declaration for Electronic Filing has not been electronically filed into CM/ECF for the filing of:


1 − Voluntary Petition under Chapter 11 (Non−Individual) Without Schedules, Without Statement of Financial
Affairs, With Attorney Disclosure of Compensation ( Filing Fee: $ 1738, ) Filed By PDG Prestige, Inc.. −Declaration
for Electronic Filing due by 02/22/2021 (Carruth, Jeff)



Please electronically file the original Declaration for Electronic Filing immediately. If the Declaration for
Electronic Filing is not filed by May 24, 2021, as to any original petition, matrix, statement and schedules, this case
will be dismissed by the court and that, as to any amended petition, statement, schedule or matrix, the amendment(s)
will be stricken by the Court.




Dated: 5/10/21
                                                               Barry D. Knight
                                                               Clerk, U. S. Bankruptcy Court




                                                                                                 [Declaration Due Letter] [LtrDclrdu]
